Citation Nr: 0609619	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  01-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance of another person or on 
account of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied entitlement to special 
monthly pension.  

In October 2003 the Board remanded this case for further 
development.  That development has been completed.  

In November 2005, subsequent to the most recent supplemental 
statement of the case (SSOC), the veteran submitted the 
report of an October 2005 medical examination to determine 
whether she was essentially housebound and/or in need of aid 
and attendance.  This evidence was not accompanied by a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2005).  
As the benefit sought on appeal has been granted, the Board 
finds that the veteran is not prejudiced by consideration of 
the merits of the claim without a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1102.  

In February 2006 the Board denied the veteran's motion to 
have this case advanced on its docket.  

FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
evidence demonstrates a factual need for regular aid and 
attendance.  

 CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for 
regular aid and attendance are met.  38 U.S.C.A. §§  1521(d), 
5107(b) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance); cf. Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  In view of 
the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating her claim.  

II.  Legal Analysis

Increased pension is payable to a veteran by virtue of being 
housebound or by reason of the need for aid and attendance.  
See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§ 3.351(a) (2005).  

For pension purposes, a veteran will be considered in need of 
regular aid and attendance if she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(c). 

The evidence does not show that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  The evidence also does not show 
that the veteran is a patient in a nursing home.  Therefore, 
the Board will consider whether a factual need for aid and 
attendance is established pursuant to 38 C.F.R. § 3.352(a).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of the 
claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed herself through loss of coordination of the 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  38 C.F.R. § 3.352(a).  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Turco v. Brown, 9 Vet. App. 222 (1996).  

Evidence of record indicates that the veteran has multiple 
medical disabilities.  Specifically, the May 2001 rating 
decision noted that the veteran is service connected for a 
painful surgical scar, status post right inguinal hernia 
repair, with a 10 percent evaluation and for right ilioguinal 
neuralgia with a noncompensable evaluation.  The veteran's 
non-service connected disabilities listed in this rating 
decision include coronary artery disease with hypertension, 
diabetes mellitus, depressive reaction with anxiety, 
migraine, left salpingo-oophorectomy, gall bladder removal, 
residuals of jaw surgery, residuals of comminuted fracture, 
left distal humerus with nonunion, and hysterectomy.  The 
combined evaluation for the veteran's non-service connected 
disabilities is 90 percent.  Entitlement to non-service 
connected disability pension was granted in a May 1995 rating 
decision.    

In her April 2001 claim, the veteran stated that due to her 
diabetes, bypass surgery, and inability to use her left arm, 
she needed assistance in daily cooking and cleaning.  

She was afforded a VA examination for aid and attendance in 
May 2001.  She reported that her friends took her grocery 
shopping and that she did not drive often due to bilateral 
cataracts.  She had bowel but not bladder incontinence.  The 
veteran was able to ambulate without any difficulty.  She 
spent her day watching TV and walking around her apartment 
complex.  The examiner found that the veteran was capable of 
protecting herself from any hazards or dangers.  The 
assessment was that the veteran was requesting help with 
cleaning, cooking, and shopping secondary to coronary artery 
bypass graft surgery, but that she had good cognitive 
function, did her own banking, and took care of her own 
personal problems.  

The veteran submitted medical records reflecting treatment 
for a fractured left humerus following a December 1991 motor 
vehicle accident and an October 1994 examination by Dr. M. in 
which he reported that the left shoulder disability rendered 
the veteran in need of help with a bath and that she lost 
control of the arm in rotation.  Dr. M. noted that the 
veteran was able to dress herself, and do a little cooking, 
shopping, and laundry.  

The veteran was afforded another VA examination for aid and 
attendance in August 2002.  The veteran's cousin brought her 
to the examination.  The veteran stated that she had a 
driver's license but not a car, but did drive occasionally.  
She stated that she lived alone and was not bedridden.  She 
reported occasional bowel incontinence.  The history of 
medical problems included coronary artery disease, diabetes 
mellitus, arthritis of the hips and knees, and hypertension.  

On physical examination, gait was normal and the veteran 
reported that she was able to walk one or two blocks, limited 
by pain, and that she occasionally used a cane.  She had some 
problems with buttoning her clothes, but was able to shower, 
feed herself, and attend to the wants of nature.  The 
diagnoses were coronary artery disease, diabetes mellitus, 
hypertension, and limitation in range of motion of the 
shoulder.  The examiner opined that the veteran's 
disabilities did not confine her to her home.  

VA outpatient treatment records from July 2003 to November 
2004 reflect ongoing treatment for the veteran's medical 
conditions, including cardiac catheterization in November 
2004.  

At treatment in July 2004 the veteran reported difficulty 
bathing secondary to weakness and pain in the right hand and 
stated that she was unable to reach her underarms, the top of 
her head, or her feet.  She also reported difficulty keeping 
up with housework, especially laundry, secondary to 
occasional bowel incontinence, and stated that she had to pay 
people to assist her in cleaning.  She added that her cousin 
and niece helped her with shopping and bathing when able.  
The veteran had good balance sitting and used a Rollator for 
support when standing and walking.  She had been issued 
bathroom equipment in 1999.  

The July 2004 treatment provider assessed the veteran's 
functional status in activities of daily living, and reported 
that she was independent in feeding, needed minimal 
assistance for hair care and applying cream in the underarms 
or to feet, needed minimal assistance to complete lower body 
bathing and reaching underarms, needed modified assistance to 
dress her upper body, needed modified to minimal assistance 
at times to dress her lower body, and need modified 
assistance with equipment in mobility.  The veteran relied on 
family members to take her shopping and assist with meal 
preparation, but she was able to cook frozen meals for 
herself.  

A private treatment record from August 2004 reflects that the 
veteran was seen with complaints of bilateral hand pain.  The 
physician noted that the veteran was right hand dominant but 
was unable to use her right hand due to absence of grip.  The 
veteran was already using a right wrist splint and was issued 
a left wrist splint.  VA electromyography conducted on both 
upper extremities in September 2004 was abnormal and revealed 
sensory motor neuropathy consistent with a diabetic 
neuropathy and superimposed right carpal tunnel syndrome as 
well as left ulnar neuropathy localized to the elbow.   

In October 2005 the veteran underwent a medical examination 
to determine whether she was in need of aid and attendance.  
The examiner indicated that the veteran could not ambulate 
without the aid of prosthetic devices and described her 
posture as upright, but her gait as guarded and unsteady.  
The veteran was not confined to a bed or wheelchair, but was 
unable to rise to a standing position without using her arms 
to push up or being helped by another person.  

The examiner also indicated that the veteran was unable to 
dress and undress, prepare food, feed herself, bathe and 
maintain adequate hygiene, escape from home in case of fire 
or other emergency, take prescribed medications, perform 
special medical procedures, get out of bed, or move about the 
home without assistance from another person.  She was able to 
rise to a standing position after falling to the ground, was 
not mentally incompetent, and was physically and mentally 
able to leave her home unattended.  The examiner also 
indicated that, if not for the presence and help of another 
person, the veteran would not require institutional care.  

On review, the evidence of record is inconsistent regarding 
the veteran's need for regular aid and attendance.  The May 
2001 and August 2002 VA examinations suggest that the veteran 
is independent in the activities of daily living, while the 
July 2004 treatment reflects that the veteran requires 
minimal to modified assistance in many activities of daily 
living.  The October 2005 examination indicates that the 
veteran would be unable to complete most activities of daily 
living without the aid of another person.  This increased 
need for assistance is substantiated by the recent medical 
evidence of loss of grip in the right (dominant) hand.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that a factual need for aid and attendance is 
demonstrated.  See 38 U.S.C.A. § 5107(b).  
The Board acknowledges the veteran's September 2001 statement 
in which she claimed that she is housebound.  However, as aid 
and attendance is the greater benefit, the claim for SMP at 
the housebound rate is moot.  


ORDER

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance of another person is 
granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


